Case 2:20-cv-00057-TJS Document 1 Filed 01/02/20 Page 1of11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DINA HERMAN
5427 Lebanon Ave. :
Philadelphia, PA 19131 : CIVIL ACTION
Plaintiff, : No.
vy. .

THE LITTLE SISTERS OF THE POOR

OF THE CITY AND COUNTY OF

PHILADELPHIA

d/b/a HOLY FAMILY HOME :

5300 Chester Ave. : JURY TRIAL DEMANDED
Philadelphia, PA 19131 :

Defendant.

 

CIVIL ACTION COMPLAINT
Plaintiff, by and through her undersigned counsel, hereby avers as follows:

INTRODUCTION

1. This action has been initiated by Dina Herman (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) against Little Sisters of the Poor d/b/a Holy Family Home

(hereinafter referred to as “Defendant”) for violations of the Americans with Disabilities Act

("ADA" - 42 USC §§ 12101 et seg.) and the Pennsylvania Human Relations Act (“PHRA”).

As a direct consequence of Defendant's unlawful actions, Plaintiff seeks damages as set forth

herein.

 

' Plaintiff's claim under the PHRA is referenced herein for notice purposes. She is required to wait | full year
before initiating a lawsuit from date of dual-filmg with the EEOC. Plaintiff must however file her lawsuit in
advance of same because of the date of issuance of her federal right-to-sue letter under the ADA. Plaintiff's PHRA

claims however will mirror identically her federal claims under the ADA.
Case 2:20-cv-00057-TJS Document 1 Filed 01/02/20 Page 2 of 11

JURISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§ 1331 and 1343(a) (4) because it arises under the laws of the United States and
seeks redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff's
future state-law claims because they arise out of the same common nucleus of operative facts as
Plaintiffs federal claims asserted herein.

3. | This Court may properly maintain personal jurisdiction over Defendant because
its contacts with this state and this judicial district are sufficient for the exercise of jurisdiction
over Defendant to comply with traditional notions of fair play and substantial justice, satisfying
the standard set forth by the United States Supreme Court in International Shoe Co. v.
Washington, 326 U.S. 310 (1945) and its progeny.

4, Pursuant to 28 U.S.C. §§ 1391(b)(1) and (b}(2), venue is properly laid in this
district because all of the acts and/or omissions giving rise to the claims set forth herein occurred
in this judicial district, and Defendant is deemed to reside where it is subject to personal

jurisdiction, rendering Defendant a resident of the Eastern District of Pennsylvania.

PARTIES
5. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
6. Plaintiff is an adult individual, with an address as set forth in the caption.
7. Defendant is a non-profit organization overseeing, operating and managing

multiple locations that provide independent living and nursing care. The location wherein
Plaintiff was employed for Defendant (5300 Chester Avenue, Philadelphia, PA 19143) is a

nursing home providing 24-hour care to residents.
Case 2:20-cv-00057-TJS Document1 Filed 01/02/20 Page 3 of 11

8. At all times relevant herein, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for Defendant.

FACTUAL BACKGROUND

9. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

10. — Plaintiff was employed with Defendant for approximately ten (10) years.

11. While employed with Defendant, Plaintiff worked in various job positions,
including Dietary Aide and Receptionist/Administrative Assistant.

12. However, in or about March of 2019, Plaintiff transferred to what would be her
final position within Defendant’s activities department as an Activities Aide.

13. Plaintiff has and continues to suffer from various disabilities, including but not
limited to depression, anxiety, and alopecia.

14, Plaintiff's aforesaid health conditions, at times, limits her ability to engage in
some daily life activities, including but not limited to sleeping, eating, and engaging in social
interaction.

15, Despite her aforesaid disabilities and limitations, Plaintiff was still able to
perform her various job positions well with Defendant during her long tenure.

16. After Plaintiff transferred into a new position in Defendant’s activities department
in or about March of 2019, she began being supervised by Evangeline Muroski (hereinafter
“Muroski”).

17. At all times relevant herein, Muroski was supervised by Sister Veronica Proffitt

(hereinafter “Proffitt’”’).
Case 2:20-cv-00057-TJS Document1 Filed 01/02/20 Page 4 of 11

18. After coming under the supervision of Muroski, Plaintiff apprised Muroski of her
aforesaid mental health conditions so that Muroski would understand why sometimes Plaintiff
came to work not feeling her best (something she had also done with her supervisors in the past).

19. From the start, Plaintiff's work experience with Muroski was not enjoyable and
Plaintiff was continuously subjected to harassment, including but not limited to being nitpicked,
having policies selectively enforced against her, and being treated in a rude and condescending
manner.

20. = Although Plaintiff loved the position of Activities Aide because she could use her
creative skills when working with the clients, Muroski’s discriminatory behavior began to
exacerbate Plaintiffs aforesaid anxiety and depression to the point that Plaintiff began requiring
intermittent time off from work.

21. On multiple occasions prior to her termination from Defendant, Plaintiff apprised
Defendant’s management, including but not limited to Proffitt and Antoinette Goods (Human
Resources Manager - hereinafter “Goods”) that Muroski’s behavior (at times) exacerbated her
anxiety and depression.

22, In fact, on one occasion in or about March of 2019, Plaintiff informed Goods that
she had an anxiety attack before coming to work. Defendant’s recollection of this event was
described in their Position Statement, which was sent to the EEOC in response to Plaintiffs
Charge of Discrimination: “On March 23, 2019 Ms. Herman, as soon as she drove to work,
advised the HR Director that she wasn’t feeling well. She further advised that she had driven to
work while having an anxiety attack and that she needed to go home.”

23. Defendant also asserts in their Position Statement submitted to the EEOC in

response to Plaintiffs Charge of Discrimination that there were multiple other times that
Case 2:20-cv-00057-TJS Document1 Filed 01/02/20 Page 5 of 11

Plaintiff had requested intermittent time off because of Muroski’s aforesaid discriminatory
behavior (which exacerbated her mental health conditions).

24. In addition to intermittent time off for her anxiety and depression, Plaintiff also
requested a reasonable accommodation for her alopecia diagnosis.

25. For example, a side effect of Plaintiff's alopecia diagnoses is that she experiences
hair loss and often times has to wear a wig; however, because Plaintiff was becoming overheated
in the activities department, she requested from Respondent’s management in or about April of
2019, the ability to wear scarves around her head instead of a wig.

26. Plaintiffs requests for accommodations only seemed to increase the aforesaid
hostility and animosity that she was being subjected to and therefore, Plaintiff continued to
express her concerns of harassment to Proffitt and Goods, wherein she continually told each of
them that such harassment was further exacerbating her health conditions.

27. ‘Plaintiffs concerns of discrimination were ignored and the harassment only
continued to grow by extending to Proffitt, who told Plaintiff during a meeting (wherein Plaintiff
was expressing concerns of Muroski’s discriminatory treatment) that she was “special needs.”

28. Plaintiff continued to complain of harassment to Defendant’s management up and
through the time of her termination; however, her concerns were never properly investigated or
resolved.

29. — Instead, on or about April 23, 2019, Plaintiff was brought into a meeting with
Goods, Muroski, and Proffitt and informed that she was not a good fit for the activities
department and that she was being removed from her position.

30. During Plaintiffs termination meeting on April 23, 2019 (discussed supra),

Defendant’s management referenced her need for “special accommodations” related to her
Case 2:20-cv-00057-TJS Document 1 Filed 01/02/20 Page 6 of 11

alopecia, anxiety, and depression as a reason for her removal from the Activities Aide position
(among other pretextual reasons).

31. After walking to Goods’ office following the aforesaid April 23, 2019 meeting
with Goods, Goods told Plaintiff to clean out her office/desk. |

32. In response to Plaintiff's removal from her Activities Aide position, Plaintiff
inquired with Goods what her options were at that point. Goods responded by stating that
Defendant was thinking of eventually adding two part time cook/utility worker positions in the
dietary department but could not confirm with Plaintiff whether those positions were actually
going to be created. While Plaintiff did call the office after April 23, 2019 to follow up on these
two elusive positions, she was never offered either position.

33. Plaintiff believes and therefore avers that she was terminated from her
employment with Defendant and not offered any other position within Defendant because of her
actual/perceived/record of disabilities, in retaliation for requesting reasonable accommodations,
and/or in retaliation for expressing concems of discriminatory harassment.

COUNT IT
Violations of the Americans with Disabilities Act “ADA”
({1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; [3] Hostile Work Environment)

34. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

35. Plaintiff was subjected to a hostile work environment while employed in
Defendant’s activities department due to her actual/perceived/record of disabilities, in retaliation
for requesting reasonable accommodations, and/or in retaliation for expressing concerns of
discriminatory harassment through disparate treatment, discriminatory comments, pretextual

admonishment, and demeaning/discriminatory treatment towards her.
Case 2:20-cv-00057-TJS Document 1 Filed 01/02/20 Page 7 of 11

36. Plaintiff was terminated from her employment with Defendant because of [1] her
actual and/or perceived disabilities; [2] her record of impairment; [3] her requested
accommodations, which constitutes unlawful retaliation; [4] her expressed concerns of
discriminatory harassment; and/or [5] Defendant’s refusal to accommodate Plaintiff.

37. These actions as aforesaid constitute violations of the ADA.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff
whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendant's illegal actions, including but not limited to back pay, front pay, salary, pay increases,
bonuses, insurance, benefits, training, promotions, reinstatement, and seniority.

B. Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an
amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,
deliberate, malicious and outrageous conduct and to deter Defendant or other employers from
engaging in such misconduct in the future;

C. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper, and appropriate (including but not limited to damages for emotional distress / pain and
suffering);

D. Plaintiff is to be awarded the costs and expenses of this action and reasonable
attorney’s fees as provided by applicable federal and state law; and

E. Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.
Case 2:20-cv-00057-TJS Document1 Filed 01/02/20 Page 8 of 11

Dated: January 2, 2020

By:

Respectfully submitted,

KARPE UTTL PC.

 

Ari EK Karpf, Esq.

3331 Street Road

Two Greenwood Square, Suite 128
Bensalem, PA 19020

(215) 639-0801
 

Case 2:20-cv-00057-TJS Document 1 Filed 01/02/20 Page 9 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE M4 ENT | ATION F
Dina Herman CIVIL ACTION
¥. :
The Little Sisters of the Poor of the City and . : NO

County of Philadelphia d/b/a Holy Family Home * ;

In accordance with the Civil Justice Expense and Delay Reduction Plan. of this court, counsel for
plaintiff shall complete a Case Management Tack Designation Form in all civil cases at the time of
filing the complaint and serve a copy onall defendants. (See § 1:03 ofthe plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
te which that defendant believes the case should be assigned. ’

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Casos brought under 28 U.S.C. § 2241 through § 2255. ()

(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits, 63

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53,2, ()
(d) Asbestos — Cases involving claims for personal injury or. property daniage from
exposure to asbestos. ()

(e) Special Management ~ Cases that do not fall into tracks (a) through (d) that are
commonly referred to ag complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) . ()
(f) Standard Management — Cages that do not fall into any one of the other tracks, «)
1/2/2020. La Plaintiff
Date Attorney-at-law Attorney for
(25) 639-0801 _(215) 639-4970 akarpf@karpf-law,com
Telephone FAX Number E-Mail Address

(Civ, 660} 10/02
Case 2:20-cv-00057-TJS Document1 Filed 01/02/20 Page 10 of 11
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
{to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose af assignment to the appropriate calendar)

Address of Plaintiff; 5427 Lebanon Avenue, Philadelphia, PA 19131

 

Address of Defendant: 5300 Chester Avenue, Philadelphia, PA 19131

 

Place of Accident, Incident or Transaction: _Defendant's place of business

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ nohx_ |
previously terminated action in this court? .

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [_] No
case filed by the same individual?

I certify that, to my knowledge, the within case [is / [QJ is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare. 1/2/2020

 

ARK2484 / 91538

 

Athorfey-at-Law / Pre Se Plaintiff Attorney ID, # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

 

 

 

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
CJ 1. Indemnity Contract, Marine Contract, and All Other Contracts (0 1. Insurance Contract and Other Contracts
Ll 2. FELA L} 2. Airplane Personal Injury
CO 3. Jones Act-Personal Injury [] 3. Assault, Defamation
Ci 4. Antitrust L] 4. Marine Personal Injury

5, Patent [.] 5. Motor Vehicle Personal Injury
EH 6. Labor-Management Relations LC] 6. Other Personal Injury (Please specify):

7. Civil Rights Lj] 7. Products Liability
[] 8. Habeas Corpus LC] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases LJ 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
CO tl. Aliother Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1,_AriR. Karpf counsel of record o7 pro se plaintiff, do hereby certify:

 

x | Pursuant to Loeal Civil Rule 53.2, § 3¢c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
LI} exceed the sum of $150,000.00 exclusive of interest and costs:

[ ] Relief other than monetary damages is sought.

DATE: 1/2/2020 J ARK2484 / 91538
\Grney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:20-cv-00057-TJS Document1 Filed 01/02/20 Page 11 of 11
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the fing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS
HERMAN, DINA

JS44 (Rev. 06/17)

 

DEFENDANTS

THE LITTLE SISTERS OF THE POOR OF THE CITY AND
COUNTY OF PHILADELPHIA D/B/A HOLY FAMILY HOME

County of Residence of First Listed Defendant Philadelphia
(IN US. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff © _Philadelphia
(EXCEPT IN U.S, PLAINTIFF CASES)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(€) Attorneys (Firm Name, Address, and Telephone Number} Attomeys (7/Known)

Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood Square,
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com|

 

 

 

 

Il. BASIS OF JURISDICTION (Piace an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Prace an “x” in One Box for Plainuf f
(For Diversity Cases Only} and One Box for Defendant)
1 U.S. Government % 3 Federal Question : PTF DEF PTF DEF
Plaintitt {U.5. Government Nota Party) Citizen of This State 1 1 Incorporated or Principal Place 4 4
of Business In This State
2 U.S. Government 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 4
Defendant Ondicate Citizenship of Parties in Item {1D of Business In Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country
of Suit Code Descriptions

IV. NATURE OF

 

PERSONAL INJURY

  

    
          
 

    

  
 

Click here for:

a2

   
   

 

  

   
 

O 375 False Claims Act

 
   
  

  
    

1 110 Insurance PERSONAL INJURY 422 Appeal 28 USC 158
O 120 Marine * 310 Airplane O 365 Personal Injury - of Property 21 USC 881 423 Withdrawal ’ 376 Qui Tam (31 USC
O 130 Miller Act * 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a})
O 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
0 150 Recovery of Overpayment |' 320 Assault, Libel & Pharmaceutical 40 410 Antitrust
& Enforcement of Judgment Slander Personal injury 0 430 Banks and Banking
Q 151 Medicare Act ' 330 Federal Employers" Product Liability 0 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 1 460 Deportation
Student Loans ' 340 Marine Injury Preduct New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) ' 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROFERTY : = SOCIAGSECURT 480 Consumer Credit
of Veteran's Benefits ‘350 Motor Vehicle 0 370 Other Frand 0 710 Fair Labor Standards * 861 HIA (139511) 0 490 Cable/‘Sat TY
1 160 Stockholders Suits ' 355 Motor Vehicle 0 37§ Truth in Lending Act 0 862 Black Lung (923) ( 850 Secnrities/Commoditics/
G 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management * 863 DIWC/DIWW (405(p)) Exchange
O 195 Contract Product Liability |' 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 890 Other Statutory Actions
0 196 Franchise Injury | 385 Property Damage O 740 Railway Labor Act " 865 RSI (403(g)) 0 891 Agricultural Acts
' 362 Personal Injury - Product Liability ' 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information

 
   
 

  

 

 

  

   
   
 

 

 

     
  

 

   

 

 

 

 

: iV RIGH SPRISONPREELEELONS <= |0 790 Other Labor Litigation FEDER a Act
0 210Land Condemnation 0 Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S, Plaintiff 0 896 Arbitration
0 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
0 230 Rent Lease & Ejectment 0 442 Employment f 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
0 246 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 0 530 General fl} 950 Constitutionality of
O 290 All Other Real Property iK 445 Amer. w/Disabilities - [0 535 Death Penalty GRATION: State Statutes
Employment Other: G 462 Naturalization Application
1 446 Amer. w/Disabilities - |0 540 Mandanms & Other [0 465 Other Immigration
Other O 350 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. GRIGIN (Picece an “X" in One Box Only)
Xl Original 0 2 Removed from ft 3 Remanded from 0 4 Reinstated or 3 Transferred from 0 6 Multidistrict f) 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VIL CAUSE OF ACTION

ADA (42U8C12191)

Cite the U.S. Civil Statute under which you are filing We not cite jurisdictional statutes unless diversity).

 

 

Brief description of cause:
Violations of the ADA and PHRA,

 

 

 

 

 

 
 

 

VIL REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: XYes "No
VIL. RELATED CASE(S)

IF ANY eeinsiructionsy: cp DOCKRT NUMBER

in
DATE SIGNATURE OPATHORN RECORD
1/2/2020 pe
FOR OFFICE USE ONLY — 4
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
